NO. 12-22-00084-CV

                             IN THE COURT OF APPEALS

                TWELFTH COURT OF APPEALS DISTRICT

                                    TYLER, TEXAS

                                                §      APPEAL FROM THE 418TH
IN THE INTEREST OF K.L.B.,
                                                §      JUDICIAL DISTRICT COURT
A CHILD
                                                §      MONTGOMERY COUNTY, TEXAS

                                 MEMORANDUM OPINION
       Reginald Lamar Bell appeals from the trial court’s order establishing the parent-child
relationship. In a single issue, Bell urges insufficient evidence supports the trial court’s order
naming Andranik Sha’mel Jackson primary managing conservator and ordering child support.
We affirm.


                                         BACKGROUND
       The Office of the Attorney General (OAG) filed a petition to establish the parent-child
relationship regarding K.L.B. In the petition, the OAG requested the trial court determine the
child’s parentage. It further asked the trial court to make orders on conservatorship, possession,
access, and child support.
       Following a hearing, the trial court appointed Bell and Jackson joint managing
conservators.   It further gave Jackson the exclusive right to designate the child’s primary
residence and to receive child support.     After determining that it should deviate from the
guidelines because Bell’s family provides daycare for K.L.B., the trial court ordered that Bell
pay $200 per month in child support, an amount less than provided in the guidelines, and $249
per month in medical and dental support. This appeal followed.




                                                1
                                  SUFFICIENCY OF THE EVIDENCE
        In his sole issue, Bell contends there is no evidence to support the trial court’s decision
regarding conservatorship and child support. Specifically, it appears from Bell’s brief that he
urges Jackson should not have the right to determine the child’s primary residence because he
should not be required to pay child support.
Standard of Review and Applicable Law
        Most appealable issues in a family law case, including property division, conservatorship,
and child support, are reviewed under the abuse of discretion standard. Martinez Jardon v.
Pfister, 593 S.W.3d 810, 819 (Tex. App.—El Paso 2019, no pet.); see also Gillespie v. Gillespie,
644 S.W.2d 449, 451 (Tex. 1982) (determination of best interest of child “will be reversed only
when it appears from the record as a whole that the court has abused its discretion”); In re
J.M.M., 549 S.W.3d 293, 298–99 (Tex. App.—El Paso 2018, no pet.) (order granting child
support is reviewed for abuse of discretion). An abuse of discretion occurs when the trial court
“acts arbitrarily or unreasonably, without reference to any guiding principles, or when it fails to
correctly analyze the law.” Interest of L.A.-K., 596 S.W.3d 387, 393 (Tex. App.—El Paso 2020,
no pet.).
        Accordingly, in determining whether an abuse of discretion has occurred because the
evidence is legally or factually insufficient to support the trial court’s decision, we ask whether
(1) the trial court had enough information upon which to exercise its discretion and (2) the trial
court erred in applying its discretion. Neyland v. Raymond, 324 S.W.3d 646, 649–650 (Tex.
App.—Fort Worth 2010, no pet.). The applicable sufficiency review comes into play in
answering the first question. Id. at 649–50. Concerning the second question, we determine, based
on the elicited evidence, whether the trial court made a reasonable decision. Id. at 650. A trial
court does not abuse its discretion by basing its decision on conflicting evidence if some
evidence supports its decision. Unifund CCR Partners v. Villa, 299 S.W.3d 92, 97 (Tex. 2009);
In re Barber, 982 S.W.2d 364, 366 (Tex. 1998) (orig. proceeding); see In re E.P.C., 381 S.W.3d
670, 688 (Tex. App.—Fort Worth 2012, no pet.) (en banc) (“The evidence . . . is obviously
conflicting, but we do not resolve the conflicts, for that is within the factfinder’s province.”).
        In a suit for conservatorship, the primary consideration of the trial court is the best
interest of the child. TEX. FAM. CODE ANN. § 153.002 (West 2014). The trial court may appoint
either a sole managing conservator or joint managing conservators. Id. § 153.005 (West Supp.



                                                  2
2022). The code presumes the appointment of both parents as joint managing conservators is in
the best interest of the child. Id. § 153.131(b) (West 2014). When appointing joint managing
conservators, the trial court must designate one party as the conservator with the exclusive right
to designate the child’s primary place of residence. Id. § 153.134(b)(1) (West 2014).
        Parents have a legal duty to support their minor children. Id. § 151.003; Iliff v. Iliff, 339
S.W.3d 74, 81 (Tex. 2011); In re W.B.B., No. 05-17-00384-CV, 2018 WL 3434588, at *6 (Tex.
App.—Dallas July 17, 2018, no pet.) (mem. op.). “The appointment of joint managing
conservators does not impair or limit the authority of the court to order a joint managing
conservator to pay child support to another joint managing conservator.” TEX. FAM. CODE ANN.
§ 153.138 (West 2014); see In re A.R.W., No. 05-18-00201-CV, 2019 WL 6317870, at *3 (Tex.
App.—Dallas Nov. 26, 2019, no pet.) (mem. op. on reh’g). A trial court’s chief consideration
when making a child-support decision must always be the child’s best interest. Iliff, 339 S.W.3d
at 81; A.R.W., 2019 WL 6317870, at *3. A second principle guiding the trial court’s child-
support decision is that a function of child support is to “help a custodial parent maintain an
adequate standard of living for the child.” Williams v. Patton, 821 S.W.2d 141, 145 (Tex. 1991)
(emphasis added); see A.R.W., 2019 WL 6317870, at *3 (quoting and emphasizing same).
Analysis
        Bell urges that he should not be required to pay child support because Jackson should not
have the right to designate K.L.B.’s primary residence based on insufficient evidence that
Jackson had primary care, custody and control of the child. 1 However, even if Bell were named
the parent with primary custody, he could still be obligated to pay child support to Jackson. As
the Dallas Court has explained:


        [T]he Family Code does not require that the parent with primary custody automatically be
        considered the child-support obligee . . . [A]mong the infinite number of combinations and
        permutations of circumstances in which divorced parents might find themselves, one of them is
        where the parent without primary custody of the child needs financial assistance from the other
        parent to provide what a trial court—having absorbed all of the evidence in the first instance—
        considers to be adequate living accommodations while the child is living in that parent’s abode. It
        is not hard to imagine situations where this result can occur. By granting trial courts discretion to
        establish support obligations in the child’s best interest … the Family Code gives trial courts the
        ability to fashion appropriate resource allocations to determine “an equitable amount of child
        support” depending on the particular facts and circumstances in those individual situations … .



        1
          Bell’s brief focuses on the trial court’s ordering him to pay child support rather than the portion of the
order naming Jackson primary custodial parent.


                                                         3
       Indeed, the Family Code provides that “[t]he court may order either or both parents to support a
       child in the manner specified by the order.”

       Thus, the question is not whether the trial court had the power to require a parent with whom the
       child lives most of the time to provide support to the other parent so the child could have a proper
       living environment while at the other parent’s house; rather, the issue is whether there is record
       evidence from which the trial court could reasonably have done so in this case.


A.R.W., 2019 WL 6317870, at *1–2 (selected internal quotation marks and citations omitted).
       Bell testified at the hearing that he works as a contractor. As a result, the amount and
availability of his work varies. However, he makes $25 per hour when he does work. As of the
date of the hearing, he was working thirty-two hours and worked up to sixty hours per week.
Bell further testified that he keeps K.L.B. the majority of the time and that he sought the right to
establish the child’s residency. But he admitted that he did not file any papers with the court
seeking to be appointed as primary custodian. Although Bell claimed to provide insurance for
K.LB., he acknowledged that he does not always have insurance because of his job. He claimed
Jackson was supposed to add K.L.B. to her insurance but failed to do so. When asked if he lives
with his parents, Bell testified that he spends a lot of time at his parents’ home because they keep
K.L.B. during the day. He testified that he puts K.L.B. to bed and then returns to his own house.
       Jackson testified that she and Bell have discussed insurance, but that K.L.B. is still on
Medicaid. Jackson stated that she wants to be the person who establishes where K.L.B. lives
because he resides with her. According to Jackson, visitation is supposed to be Monday through
Wednesday, but when Bell’s parents sometimes ask to keep K.L.B. on Thursdays, she consents.
Bell’s parents keep K.L.B. on the days Jackson’s sister works so that he does not have to go to
daycare. According to Jackson, K.L.B. is with Bell’s parents, not with Bell. Jackson further
testified that she seeks child support in a lesser amount than the guidelines. She requested $200
per month, enough to provide for the child while in her household. This is partially because she
does not have to pay for daycare due to Bell’s parents caring for K.L.B. during the day. Jackson
did not seek retroactive or back child support. She testified that she has insurance available
through her job, and she told the trial court that she could add K.L.B. to her insurance.
       At the conclusion of the hearing, the trial court found that Bell is K.L.B.’s father,
appointed both parents joint managing conservators with a standard possession order, and gave
Jackson the exclusive right to designate K.L.B.’s primary residence. It further ordered that
Jackson add K.L.B. to her insurance. The amount of that cost is to be reimbursed by Bell in cash



                                                        4
as medical and dental support.            The trial court’s judgment recites that Bell’s monthly net
resources are $2,683.09 and Jackson’s are $2,304.09. The trial court noted that under the child
support guidelines, based on Bell’s income, he should pay $537 per month. However, the court
also noted that his parents keep K.L.B. during the day, eliminating the need for daycare costs.
Therefore, the trial court ordered child support at $200 per month.
         Considering all evidence in its totality, we cannot say the trial court abused its discretion
in deciding it was in the child’s best interest to grant Jackson the exclusive right to designate the
primary residence of the child, as the trial court was in the best position to observe the parties
and witnesses. Interest of L.A.-K., 596 S.W.3d at 400; see also In re T.M.P., 417 S.W.3d 557,
566 (Tex. App.—El Paso 2013, no pet.) (“The trial court was in the best position to observe the
demeanor and personalities of the witnesses and could feel the forces, powers, and influences
that cannot be discerned by merely reading the record.”). Moreover, the trial court had sufficient
evidence upon which to base its order that Bell pay Jackson child support, regardless of the
parties being appointed joint managing conservators. See S.L. v. S.L., No. 02-19-00017-CV,
2020 WL 4360448, at *5 (Tex. App.—Fort Worth July 30, 2020, no pet.) (mem. op.). Because
the trial court’s decision is supported by evidence of a substantive and probative character, we
cannot say the court abused its discretion by giving Jackson the exclusive right to designate the
child’s primary residence or by ordering Bell to pay child support. See Interest of L.A.-K., 596
S.W.3d at 400. We overrule Bell’s sole issue.


                                                  DISPOSITION
         Having overruled Bell’s sole issue, we affirm the trial court’s judgment.

                                                                    BRIAN HOYLE
                                                                       Justice

Opinion delivered December 14, 2022.
Panel consisted of Worthen, C.J., Hoyle, J., and Neeley, J.




                                                          5
                                   COURT OF APPEALS

      TWELFTH COURT OF APPEALS DISTRICT OF TEXAS

                                           JUDGMENT

                                        DECEMBER 14, 2022


                                         NO. 12-22-00084-CV


                           IN THE INTEREST OF K.L.B., A CHILD


                                Appeal from the 418th District Court
                   of Montgomery County, Texas (Tr.Ct.No. 21-10-13705-CV)

                    THIS CAUSE came to be heard on the appellate record and briefs filed
herein, and the same being considered, it is the opinion of this court that there was no error in the
judgment.
                    It is therefore ORDERED, ADJUDGED and DECREED that the judgment of
the court below be in all things affirmed, and that this decision be certified to the court below
for observance.
                    Brian Hoyle, Justice.
                    Panel consisted of Worthen, C.J., Hoyle, J., and Neeley, J.




                                                      6